Citation Nr: 1819393	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-31 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for seizures.

2.  Whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury.

3.  Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to March 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, continued to deny the Veteran's service connection claims for traumatic brain injury and seizures.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2013. 

As regards characterization of the appeal, the Board notes, as explained below, that the service connection claims for traumatic brain injury and seizures on appeal were previously denied in RO rating decisions that are now final.  As such, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383  Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously denied claims have been received-and in view of the Board's favorable decision on the request to reopen service connection for traumatic brain injury-the appeals are now characterized to encompass the requests to reopen, and the underlying service connection claim for traumatic brain injury (as reflected on the title page).

In the November 2013 VA Form 9, the Veteran requested a video conference Board hearing.  The RO scheduled the Veteran for a video conference Board hearing in May 2017.  In a May 2017 letter, the Veteran's attorney informed the RO that the Veteran requested that his hearing be cancelled and he did not wish to reschedule at that time.  Accordingly, the request for a video conference Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In January 2018, the Board granted a request for a 30-day extension of time to submit additional evidence and/or argument.

In February 2017, the Board received a VA Form 21-22a appointing private attorney Adam Neidenberg as the Veteran's representative.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the petition to reopen the claims for service connection for traumatic brain injury and seizures are set forth below.  The underlying service connection claim for traumatic brain injury is addressed in the remand following the order; this matters is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matters herein decided have been accomplished.

2.  In a June 2002 rating decision, the RO denied service connection for seizures; although the Veteran was notified of the denial in a June 2002 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  No new evidence associated with the claims file since the June 2002 rating decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for seizures, or raises a reasonable possibility of substantiating the claim.

4.  In a November 2008 rating decision, the RO denied service connection for residuals of a traumatic brain injury; although the Veteran was notified of the denial in a November 2008 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

5.  New evidence has been associated with the record since the November 2008 denial of the claim for service connection for traumatic brain injury and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision in which the RO denied service connection for seizures is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As pertinent to the claim for service connection for seizures, evidence received since the RO's June 2002 rating decision is not new and material, and, therefore, the requirements for reopening the claim for service connection for seizures are not met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

3.  The November 2008 rating decision in which the RO denied service connection for traumatic brain injury is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  As pertinent to the claim for service connection for traumatic brain injury, evidence received since the RO's November 2008 rating decision is new and material, the requirements for reopening the service connection claim are met.  38 U.S.C. §, 5108 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012), the United States Court of Appeals for Veterans Claims (Court) held that VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  See also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").  Furthermore, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Given the Board's favorable disposition of the petition to reopen the claim for service connection for traumatic brain injury, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

With respect to the Veteran's petition to reopen the claim for service connection for seizures, in a January 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his petition to reopen his service connection claim for a seizure disorder, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2011 rating decision reflects the initial adjudication of the claim after issuance of the letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records.  Also of record and considered in connection with the appeal are the various written statements from the Veteran, as well as from the Veteran's attorney, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the petition to reopen his service connection claim for a seizure disorder, prior to appellate consideration, is required.

The claims file indicates that the RO arranged for the Veteran to undergo a VA examination to assess the nature and etiology any seizure disorder in April 2011 and October 2011.  However, the Veteran failed to appear at both scheduled VA examinations.  Although the Veteran indicated the he did not receive notice of either scheduled VA examination, the Board notes that the duty to obtain an examination or medical opinion under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim).  As explained below, the Board finds that no new and material evidence has been received with respect to the claim for service connection for seizures and therefore, rescheduling another VA examination in not necessary in order to adjudicate the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen Service Connection Claims

At the time of the prior denials and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed the current service connection claims for a seizure disorder and a traumatic brain injury in January 2011.  Generally, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13  (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Id. at 118, 124 (Lance, J. concurring).

A.  Seizure Disorder

The Veteran originally filed a service connection claim for seizures in December 2001.  In a June 2002 rating decision, the RO denied service connection for conversion disorder with pseudoseizures (claimed as seizures) on the basis that there was no permanent residual or chronic disability shown by the service treatment records or demonstrated by evidence following service.  The evidence of record at the time of the June 2002 rating decision consisted of service treatment records and VA examination dated in February 2002. 

The Veteran was notified of this determination later in June 2002, but he did not initiate an appeal with respect to the claim.  Thus, the June 2002 decision is final, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Moreover, in this case, no exception to finality applies.  The record does not reflect that new and material evidence was received during the one year appeal period following the notice of the June 2002 rating decision.  38 C.F.R. § 3.156(b) (2017).  Furthermore, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. §§ 3.156(b), (c).  The RO's June 2002 denial is therefore final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The relevant evidence of record received since the June 2002 rating decision includes lay statements from the Veteran.  This evidence is new in that it was not of record at the time of the June 2002 rating decision.  However, it is not considered material.  The Veteran submitted a lay statement in January 2018 that he was a paratrooper in service and he had an injury parachuting where he landed on his head.  He explained that soon after that injury he started experiencing seizures and suffering from depression, and his doctors were not sure why he had these seizures.  This evidence is not material as it is cumulative and redundant of evidence of record in June 2002.  In this regard, the Veteran's service treatment records document he was seeking treatment for seizure-like symptoms.  He was diagnosed with diffuse muscle strain and conversion disorder with psuedoseizures.  In a January 2002 VA examination, the Veteran also reported that while parachuting he got tangled and landed on his head, sustaining a concussion.  Within a month he began having seizures.  Thus, the additional evidence is cumulative and redundant of the evidence of record in June 2002.  Furthermore, this lay statement does not address the issue of whether the Veteran has current symptoms or diagnosis of a seizure disorder, or relate such current symptoms or diagnosis to service.  Thus it does not raise a reasonable possibility of substantiating the Veteran's claims by addressing a missing element of the claim.  Accordingly, the evidence is not considered material and is not sufficient to reopen the previously denied service connection claim for a seizure disorder.  See 38 C.F.R. § 3.156(a).

B. Traumatic Brain Injury

The Veteran originally filed a service connection claim for traumatic brain injury in July 2008.  In a November 2008 rating decision, the RO denied the Veteran's service connection claim for traumatic brain injury on the basis that there was no evidence of the Veteran being treated for this condition during service.  The evidence of record at the time of the November 2008 rating decision consisted of service treatment records and lay statements from the Veteran. 

Although notified of the denial in November 2008, the Veteran did not initiate an appeal with respect to the denied claim.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b), (c).  The RO's November 2008 denial is therefore final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The relevant evidence of record received since the November 2008 rating decision includes lay statements from the Veteran.  This evidence is new in that it was not of record at the time of the November 2008 rating decision.  Furthermore, in a January 2018 lay statement, the Veteran stated that he experienced a parachuting incident where he landed on his head in approximately 2000.  He asserted that approximately a year later he began to experienced memory loss while he was in service and he began to experienced blackouts.  He further explained that his short and long-term memory loss has been continuous since military service and has become worse over the years.  Hence, the additional evidence is neither cumulative nor redundant of the evidence of record in November 2008, and it raises a reasonable possibility of substantiating the Veteran's claims by suggesting that his claimed traumatic brain injury manifested by memory loss and depression may have had its onset in service, and indicating that there may be a link between the Veteran's current symptoms and service via continuous symptoms since discharge from service.  Accordingly, the evidence is considered to be both new and material and, thus, sufficient to reopen the previously denied service connection claim for traumatic brain injury.  See 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence to reopen the claim for service connection for seizures has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for traumatic brain injury has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim is warranted.

With respect to the Veteran's service connection claim for traumatic brain injury, the RO scheduled the Veteran for VA neurological examinations in April 2011, May 2012 and October 2013 to evaluate this claim.  Unfortunately, the Veteran failed to appear at both scheduled examinations.  In the October 2011 notice of disagreement, the Veteran noted that in the "Reasons for Decision" section of the June 2011 rating decision the letter stated that he failed to report to his examination without good cause.  The Veteran asserted that he was never notified that he was scheduled for a VA examination and he requested that the examination be rescheduled.  In a December 2017 statement, the Veteran noted that he recently found out from his attorney about the June 2012 and October 2013 VA examinations that were scheduled; however, he did not receive notification of these appointments in the mail.  Review of the claims file, shows that the RO sent letters dated in May 2012 and October 2013 to the Veteran informing him that they asked the VA medical facility nearest to him to schedule an examination in connection with his claims and the VA facility will notify him of the date, time, and place of the examination.  The claims file does not contain a copy of the letter sent to the Veteran informing him of the date, time, and place of the scheduled examinations in April 2011, June 2012, and October 2013.  However, the electronic claims file contains copies of compensation and pension exam inquiry sheets that list a different address then the current address of record with the RO.  Thus, it appears that the letters notifying the Veteran of the scheduled examinations may have been sent to an incorrect address of record.  In light of the foregoing, the Veteran should be afforded another VA examination and medical opinion with respect to his service connection claim for traumatic brain injury and the RO should ensure the letter notifying the Veteran of the scheduled VA examination is sent to the last known address of record.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should take appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  Notably, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal to include VA and any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo examination by an appropriate physician, to obtain medical opinion addressing the etiology of any current residuals of traumatic brain injury.  

The entire, electronic claims  file in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the examiner, and the medical  opinions should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's claim for traumatic brain injury, the examiner should offer an opinion, consistent with sound medical principles, as to whether the Veteran has a current diagnosis at any time during the appeal period of residuals traumatic brain injury.  

If the examiner determines that the Veteran's has residuals of a traumatic brain injury, then the examiner is asked to address whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's residuals of traumatic brain injury had its onset in service or is otherwise related to the Veteran's active military service.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's statements of continuous symptoms of memory loss starting in service and continuing to the present.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address of record.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clam on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the service connection claim) and all legal authority.

6.  If the benefits sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


